Title: From John Adams to Harrison Gray Otis, 19 February 1823
From: Adams, John
To: Otis, Harrison Gray



Dear Sir.
Quincy February 19th. 1823.

I think you cannot have entirely forgotten a Conversation at my Table; I had invited a small company of ten or a dozen Gentlemen who had always professed to be my friends, among whom were yourself, Mr. Bayard of Delaware and I think Mr. Sedgwick, It is not necessary to recollect any others It was at the time when I had nominated ambassadors to France a measure which produced a real anarchy in the Government and infinite vexation to me. It was a sombre dinner, but, unluckily, the subject of the Embassy to France was brought upon the tapis. I remember not in what manner, or by whom, Mr. Bayard began to harangue upon the subject, and with a dismal countenance, a melancholy air, and a jeremiad tone, began to prophecy ill, as near as I can remember in these words: “Ah! It is an unfortunate measure we know not the consequences of it.” And he went on in this whineing strain, in a long harangue, till at last, he said “England would certainly be offended at it, they could no fail to take umbrage and they might declare War upon us”
Upon the maturest reflection, to this hour, I am astonished that my patience held out so long, what was it, but a direct attack and insult to me personally, before a select collection of persons who ought to have been my cordial friends and supporters. But this I could have borne; my patience would have held out under all that. But I must confess that such is my nature, That sordid meanness, base hypocrisy, and above all political poltroonery in a just and righteous public cause, never failed to produce in me an explanation of contempt and indignation, that I never could restrain, And heaven knows, I have had trials enough of it, in the course of my life. I broke out acordingly upon the occasion, and I said as nearly as I recollect, In these words or others of similar import—“Mr. Bayard I am surprised to hear you express yourself in this manner; would you prefer a War with France, to a War with England, in the present state of the World; Would you wish for an Alliance with Great Britain, and a War with France? If you would, your opinions are totally different from mine.” Bayard replied, “Great Britain is very powerful, her Navy is very terrible.” This put me out of all patience, I broke out “I know the power of Great Britain, I have measured its omnipotence without treasure, without Arms, without Amunition and without Soldiers, or Ships, I have braved and sitt at defiance all her power.” In the Negotiation with France we had done no more than we had a perfect right to do, she had no right, nor colour of right to take offense at it, And if she did I would not regard it a farthing For in a just and righteous cause I shall hold all her policy and power in total contempt.” I remember that you Mr. Otis afterwards said to me you wondered that I had been so severe upon Byard, for Bayard was my friend, I answered you, I know him to be my friend and I know myself to be his friend, and for those very reasons I used the greater freedom with him. Certainly too great for the dignity of my station. But from my inmost soul, I cannot repent it to this day”
Now my dear Sir let me ask the favour of your to answer this letter, as soon as you can conveniently can and give me your faithful recollections of all the circumstances of this entertainment. Spare me not, sett down every word every syllable, every air jesture or tone of voice that you think can be disgraceful to me in the opinion of that company or can lessen my reputation with Posterity. For I wish that my picture may appear before them a perfect likeness, In all its horrours
I am Sir personally, your sincere friend / and most humble Servant.
John Adams.